Case 1:20-cv-01006-RP Document 15-17 Filed 10/05/20 Page 1 of 6




                    EXHIBIT 17
         Case 1:20-cv-01006-RP Document 15-17 Filed 10/05/20 Page 2 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS, NATIONAL
 LEAGUE OF UNITED LATIN AMERICAN
 CITIZENS, LEAGUE OF WOMEN VOTERS
 OF TEXAS, RALPH EDELBACH, and
 BARBARA MASON;

                Plaintiffs,

 v.                                                      Case No. 1:20-cv-01006

 GREG ABBOTT, in his official capacity as
 Governor of Texas, RUTH HUGHS, in her
 official capacity as Texas Secretary of State,
 DANA DEBEAUVOIR, in his official capacity
 as Travis County Clerk, CHRIS HOLLINS, in
 his official capacity as Harris County Clerk;
 JOHN W. OLDHAM, in his official capacity as
 Fort Bend County Elections Administrator;
 LISA RENEE WISE, in her official capacity as
 El Paso County Elections Administrator;

                Defendants.


                              DECLARATION OF GRACE CHIMENE


Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

1.     My name is Grace Chimene. I am a resident of Texas, over 18 years old, and competent to

make this declaration. The facts in this declaration are based on my personal knowledge. If called

upon as a witness, I would testify to these facts.

2.     I am the current President of the League of Women Voters of Texas (LWVTX). I have

served in this position since 2018.




                                                     1
         Case 1:20-cv-01006-RP Document 15-17 Filed 10/05/20 Page 3 of 6




3.     LWVTX is a nonpartisan, nonprofit organization established under Section 501(c)(3) of

the Internal Revenue Code. Our headquarters are in Austin, Texas.

4.     LWVTX’s mission is to empower voters and defend democracy. LWVTX encourages its

members and all Texans to be informed and active participants in government, including by

registering and voting in local, statewide, and national elections. LWVTX is a volunteer based

organization.

5.     LWVTX has approximately 3,000 members in Texas, many of whom are eligible to vote-

by-mail and plan to do so in the upcoming election, including by returning their vote-by-mail

ballots to a staffed drop-off location designated by the early voting clerk.

6.     LWVTX is affiliated with 33 local League of Women Voters chapters (“Local Leagues”)

throughout 39 Texas counties, including Local Leagues with members in Harris, Travis, Fort Bend,

and El Paso Counties. LWVTX has approximately 325 members in Harris County, 382 members

in Travis County, 65 members in Fort Bend County, and 69 members in El Paso County.

7      Many of LWVTX’s members are over 65 or have disabilities that prevent them from

voting-in-person and thus have a right to vote-by-mail under Texas law.

8.     Based on my experience and understanding of our members and how those who are vote-

by-mail-eligible plan to vote this fall, I expect many vote-by-mail eligible LWVTX members will

need to return ballots to drop-off locations in order to ensure that their ballots are timely received

by county election officials, and that they are counted in this election.

9.     Based on my experience and understanding many of our members are concerned by the

reports of slowdowns in mail delivery times at the United States Postal Service, and as such are

planning on utilizing drop-off locations rather than mailing their ballots to county election offices.

I am personally aware of LWVTX members that have experienced mail delays.



                                                  2
         Case 1:20-cv-01006-RP Document 15-17 Filed 10/05/20 Page 4 of 6




10.     In these unprecedented times of voting during a global pandemic, our members have faced

difficulties in accessing the early-voting clerk’s office to return their ballots. These difficulties

include accessing transportation and traveling long distances from their homes to the early vote

clerk’s office, finding parking within a reasonable distance, waiting in line, and even just accessing

the early voter clerk’s office, which can be challenging for our elderly members and our members

with disabilities. I am personally aware of members including LWVTX Houston-area member

Tom Berg, and others who will be forced to travel long distances in order to return their ballots at

the single-drop off location at the early-voting clerk’s office.

11.     Based on my experience and understanding with early-voting drop-off locations, limiting

the number of drop-off locations to a single location in each county will result in crowding and

long lines for dropping off vote-by-mail ballots. In light of the ongoing pandemic, many vote-by-

mail eligible members do not want to put themselves at risk of contracting COVID-19 by exposing

themselves to crowds, and because many are elderly or have disabilities, waiting in line poses a

unique challenge for these members. I expect that these problems will be exacerbated by the

significant increase in people who will be voting by mail in this election, and utilizing the single

drop-off location to return their ballots.

12.     My understanding is that the Governor’s proclamation allows poll watchers to be present

at the early-voting clerk’s office to observe ballot drop-offs, and that these individuals are exempt

from the statewide requirement to wear masks. As such, I am concerned that these poll watchers

will create an additional risk of exposure for our elderly members and members with disabilities,

who are particularly at risk for contracting COVID-19 and are more at risk for complications

should they contract the disease.




                                                  3
         Case 1:20-cv-01006-RP Document 15-17 Filed 10/05/20 Page 5 of 6




13.    As a result, based on my understanding and experience, the Governor’s Order limiting

drop-off locations to a single location in each county will create substantial burdens on our vote-

by-mail eligible members who wish to return their ballots to a drop-off location.

14.    Based on my understanding and experience, I expect that the limit on the drop-off locations

will force some of our members to mail their ballots back, and risk that postal delays will prevent

their ballot from arriving on time and thus not being counted; to vote in person at a location that is

more accessible than the single drop-off location, but will put them at greater risk for exposure to

COVID-19; or to not vote at all.

15.    As part of our efforts to increase civic engagement, LWVTX commits ample member time

and resources to conducting get-out-the vote efforts among our members and in their communities

across Texas. To achieve our mission, LWVTX engages in and promotes voter registration, voter

engagement, voter education, get-out-the-vote, and election protection efforts across Texas.

16.    LWVTX engages in get-out-the vote efforts leading up to and during elections. These

efforts include providing voter information at public forums and public locations as well as

communications efforts across multiple platforms. LWVTX produces videos about upcoming

elections and how to vote in them. LWVTX’s get-out-the vote efforts are undermined by the

Governor’s Order limiting early-voting drop-off locations to a single location in each county,

which renders information LWVTX has previously provided to its members out-of-date.

17.    LWVTX has been encouraging its vote-by-mail eligible members to utilize drop-off

locations to return their ballots. As a result of the Governor’s order, LWVTX will need to re-

engage voters to ensure they have a plan for returning their vote-by-mail ballots in time for them

to be counted. LWVTX will need to educate their members about the effects of the Governor’s




                                                  4
Case 1:20-cv-01006-RP Document 15-17 Filed 10/05/20 Page 6 of 6
